This action was commenced in August, 1928, by defendant in error, hereinafter mentioned as the church, against Madge Hill Karns, to cancel a certain resale tax deed issued to her by the board of county commissioners of Nowata county, and recorded November 7, 1927, and to cancel a prior tax deed executed by the county treasurer of said county to the board of county commissioners and recorded September 13, 1927, and to quiet title and for possession of real estate described in said instruments as lots 7 and 8, block 47, original town site of South Coffeyville, Okla., which was church property. The church pleaded deraignment of its title, and that at all times since May 14, 1927, it had been the owner of and entitled to possession of said property, and set forth that prior to the acquisition of the property there had accumulated an outstanding lien for taxes, which with interest and penalties amounted to $13.90, against said *Page 42 
property; that its trustees by mail attempted to pay said taxes to the treasurer of the county on May 14, 1927, but said tender was rejected by the treasurer by a letter dated stating that the property would be sold for taxes; that thereafter an attorney for the church personally appeared before the county treasurer, and tendered in cash the amount of taxes due, which tender was again rejected; that the tender was repeated to the board of county commissioners of Nowata county, which again was rejected. That a deed dated May 14, 1927, but purported to be acknowledged May 7, 1927, was recorded purporting to convey said property to the said board of county commissioners, and that on November 7, 1927, the said board issued a deed to said property to Madge Hill Karns.
A motion to dismiss was filed by Madge Hill Karns based upon an allegation that the church was not the real party in interest, and setting up a purported deed of conveyance to the property to the Pentecostal Holiness Church of South Coffeyville, dated February 16, 1925. The county interpleaded and adopted the pleadings of Madge Hill Karns.
The prayer of the petition was that the deeds mentioned be declared void and for incidental relief. A tender of taxes due as a matter of equity was made in the petition.
The court at the request of all parties treated the motion to dismiss as a general demurrer, and overruled the same, whereupon the defendant and interpleader declined to further plead, and judgment was rendered for the church, canceling said deeds and quieting title in the church, from which Madge Hill Karns and the county of Nowata appeal.
The brief of plaintiffs in error contains no assignments of error as required by Rule 26 of this court, but only in general terms complains of the action of the trial court.
Under authority of Taylor v. Taylor, 90 Okla. 128,215 P. 1070; Smith v. Walker, 116 Okla. 213, 243 P. 955, the judgment is affirmed.
See, also, section 9741, C. O. S. 1921, which provides:
"In case the owner of real estate or any person having any legal or equitable interest therein is desirous of redeeming the same from sale to the county for delinquent taxes, he shall have the right to do so at any time before such real estate is conveyed by deed to a purchaser upon a resale of such property as herein provided by paying the county treasurer the amount of all taxes, penalties, interest and costs of sale up to the date of such redemption."
And Michie v. Haas, 134 Okla. 57, 272 P. 885, wherein it was held:
"The redemption period is therefore two years and such additional time as intervenes prior to the issuance of the deed."
LESTER, C. J., CLARK, V. C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur.